Citation Nr: 0935172	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  03-16 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a cardiovascular 
condition (claimed as heart condition and hypertension), to 
include as secondary to service-connected posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In February 2005, the Veteran testified before the 
undersigned Veterans Law Judge at a personal hearing at the 
RO.  A copy of the transcript has been associated with the 
claims file.

In June 2006, the Board requested a medical opinion 
concerning the etiology of the Veteran's cardiovascular 
disease.  In October 2006, the Veteran's representative 
raised the issue of secondary service connection for 
cardiovascular condition resulting from nicotine dependence, 
secondary to his posttraumatic stress disorder as a new 
theory of entitlement.  In December 2006, the claim was 
remanded to consider this theory and readjudicate the claim 
in a Supplemental Statement of the Case.  In July 2008, the 
Board denied the claim.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims, and a Joint 
Motion for Remand was issued in February 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2006, the Board requested a medical opinion 
concerning whether it was at least as likely as not that the 
Veteran's cardiovascular disorder was due to or the result of 
posttraumatic stress disorder, and whether his cardiovascular 
disorder increased in severity as a direct consequence of his 
posttraumatic stress disorder.  A cardiologist responded with 
a written opinion in August 2006.

The cardiologist discussed the Veteran's risk factors and 
noted that if the Veteran's posttraumatic stress disorder 
caused his coronary disease, it either caused him to pursue 
high risk behavior (such as overeating and smoking) or his 
emotional arousal had a direct toxic effect on his arteries.  
He stated that he was not qualified to discuss whether 
posttraumatic stress disorder caused the Veteran to pursue 
unhealthy behavior, although he was qualified to discuss any 
effects of emotional arousal on the Veteran's heart.  He 
opined that the Veteran's emotional arousal caused by 
posttraumatic stress disorder would have a considerably 
smaller effect than his other (nonservice-connected) risk 
factors.  The cardiologist concluded that the Veteran's 
posttraumatic stress disorder was not "the major factor in 
directly causing his heart disease" and that it was not 
"the major factor in directly exacerbating his heart 
disease."  He did not state, however, whether the Veteran's 
posttraumatic stress disorder was a contributing factor in 
the development of his cardiovascular condition.

The Board finds that this opinion was inadequate.  The 
cardiologist failed to discuss whether the Veteran's 
posttraumatic stress disorder had any impact on his 
cardiovascular condition, and if so, the extent of such an 
impact.  He also raised an issue that he was unqualified to 
discuss (i.e., whether posttraumatic stress disorder caused 
the Veteran to pursue high risk behavior, which in turn 
caused his current cardiovascular condition), and suggested 
that a psychiatrist or psychologist would be best qualified 
to comment about that issue.

Pursuant to its duty to assist, VA will obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.       38 
C.F.R. § 3.159(c)(4)(i) (2008).  As the cardiologist 
recommended that a qualified psychiatrist or psychologist 
review the claim, and considering that he did not discuss 
whether posttraumatic stress disorder was a contributing 
factor in the development of the Veteran's cardiovascular 
condition, the Board finds that a remand is required.  See 
also 38 C.F.R. § 4.2 (2008) (if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate).


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
invite him to identify any treatment 
records concerning his cardiovascular 
condition and posttraumatic stress 
disorder which have not been previously 
identified.  Following the receipt of the 
appellant's response, the RO should 
undertake appropriate action.

2.  The RO should forward the Veteran's 
claims file to a cardiologist and 
psychiatrist to provide a joint opinion, to 
the extent possible, as to the 
relationship, if any, between the Veteran's 
posttraumatic stress disorder and his 
cardiovascular disability.  The claims 
folder and any newly submitted and/or 
obtained medical records are to be provided 
to the cardiologist and psychiatrist for 
review.  After a thorough review of the 
record, the reviewing cardiologist and 
psychiatrist must respond to the following 
questions based upon their expertise and 
provide a full statement of the basis for 
the conclusions reached: 

a) Did the Veteran's psychological 
stress from posttraumatic stress 
disorder specifically cause him to 
engage in "high risk behavior" 
related to his cardiovascular 
condition, including, but not 
limited to, overeating resulting in 
obesity or smoking?  If so, did 
these risk factors contribute to 
the Veteran's current coronary 
heart disease, or any other 
cardiovascular disorder?

b) On the basis of the clinical 
record, is it as least as likely as 
not, i.e., is there a 50/50 chance, 
that the Veteran's posttraumatic 
stress disorder is a cause of his 
coronary artery disease, or any 
other cardiovascular disorder?  If 
so, the physician(s) should identify 
to what extent the Veteran's 
posttraumatic stress disorder caused 
his cardiovascular condition(s).

c) Is it as least as likely as not 
that the Veteran's posttraumatic 
stress disorder permanently 
aggravated his coronary artery 
disease, or any other cardiovascular 
disorder, beyond the natural scope 
of the disease?

A complete rationale for any opinions 
offered must be provided.  If the 
physicians cannot provide any opinion 
without resorting to speculation, then 
they must so state, and explain why 
speculation is required.

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the report of the 
psychiatrist and cardiologist.  If the 
requested opinions are not complete as to 
the questions stated above, or if the 
physicians identify another specialist to 
be more qualified to answer any of the 
questions, the RO should seek corrective 
action, including, but not limited to, 
forwarding the questions to the 
appropriate specialists.   38 C.F.R. § 
4.2.

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for a cardiovascular condition 
(claimed as heart condition and 
hypertension), to include as secondary to 
service-connected posttraumatic stress 
disorder.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




